




14712427.3


PANGAEA LOGISTICS SOLUTIONS LTD. 2014 SHARE INCENTIVE PLAN
(as amended and restated by the Board of Directors on August 7, 2015)


1.
Purpose.



The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain key employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for shareholders of the Company by closely aligning the
interests of such individuals with those of such shareholders. The Plan
authorizes the award of Share-based incentives to Eligible Persons to encourage
such persons to expend maximum effort in the creation of shareholder value.
2.
Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.
“Award” means any Option, Restricted Share, Restricted Share Unit, Share
Appreciation Right, Performance Award, or other Share-based or cash-based award
granted under the Plan.
“Award Agreement” means an Option Agreement, a Restricted Share Agreement, an
RSU Agreement, an SAR Agreement, a Performance Award Agreement, or an agreement
governing the grant of any other Share-based or cash-based Award granted under
the Plan.
“Board” means the Board of Directors of the Company.
“Cause” means, in the absence of an Award Agreement or Employment Agreement
otherwise defining Cause, (1) the Participant’s plea of nolo contendere,
conviction of or indictment for any crime (whether or not involving the Company
or its Affiliates) (i) constituting a felony or (ii) that has, or could
reasonably be expected to result in, an adverse impact on the performance of the
Participant’s duties to the Service Recipient, or otherwise has, or could
reasonably be expected to result in, an adverse impact on the business or
reputation of the Company or its Affiliates, (2) conduct of the Participant, in
connection with his employment or service, that has resulted, or could
reasonably be expected to result, in material injury to the business or
reputation of the Company or its Affiliates, (3) any material violation of the
policies of the Company or its Affiliates, including but not limited to those
relating to sexual harassment or the disclosure or misuse of confidential
information, or those set forth in the manuals or statements of policy of the
Company or its Affiliates, or (4) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties. In the event that there is an Award Agreement or
Employment Agreement defining Cause, “Cause” shall have




--------------------------------------------------------------------------------




the meaning provided in such agreement, and a Termination by the Service
Recipient for Cause hereunder shall not be deemed to have occurred unless all
applicable notice and cure periods in such Award Agreement or Employment
Agreement are complied with.
“Change in Control” means the first of the following to occur after the
Effective Date:
(1)a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Shares to the
general public through a registration statement filed with the Securities and
Exchange Commission or pursuant to a Non-Control Transaction) whereby any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or any two or more
persons deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), other than the Company or any of its Affiliates, an employee
benefit plan sponsored or maintained by the Company or any of its Affiliates (or
its related trust), or any underwriter temporarily holding securities pursuant
to an offering of such securities, directly or indirectly acquire “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities eligible to vote in the
election of the Board (the “Company Voting Securities”);


(2)the date, within any consecutive twenty-four (24) month period commencing on
or after the Effective Date, upon which individuals who constitute the Board as
of the Effective Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a director subsequent to the Effective Date whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (including but not limited to a consent solicitation) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or


(3)the consummation of a merger, consolidation, share exchange, or similar form
of corporate transaction involving the Company or any of its Affiliates that
requires the approval of the Company’s shareholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to the Reorganization, (ii) no person, other than an employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company (or its
related trust), is or becomes the beneficial owner, directly or indirectly, of
fifty percent (50%) or more of the total voting power of the outstanding voting
securities eligible to elect directors of the




--------------------------------------------------------------------------------




Parent Company, or if there is no Parent Company, the Surviving Company, and
(iii) at least a majority of the members of the board of directors of the Parent
Company, or if there is no Parent Company, the Surviving Company, following the
consummation of the Reorganization are members of the Incumbent Board at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization (any Reorganization which satisfies all of the criteria
specified in (i), (ii), and (iii) above shall be a “Non-Control Transaction”);


(4)the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.


Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then
occur, and (y) with respect to the payment of any amount that constitutes a
deferral of compensation subject to Section 409A of the Code payable upon a
Change in Control, a Change in Control shall not be deemed to have occurred
unless the Change in Control constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company under Section 409A(a)(2)(A)(v) of the Code.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.
“Committee” means the Board or such other committee consisting of two or more
individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.
“Company” means Pangaea Logistics Solutions Ltd., a limited liability company
organized under the laws of Bermuda, and its successors by operation of law;
provided that, prior to the Effective Date, “Company” means Quartet Holdco Ltd.,
a wholly-owned subsidiary of Quartet Merger Corp.
“Company Voting Securities” has the meaning set forth within the definition of
“Change in Control.”
“Corporate Event” has the meaning set forth in Section 11(b) below.
“Data” has the meaning set forth in Section 21(c) below.
“Disability” means, in the absence of an Award Agreement or Employment Agreement
otherwise defining Disability, the permanent and total disability of such
Participant within the meaning of Section 22(e)(3) of the Code. In the event
that there is an Award Agreement or Employment Agreement defining Disability,
“Disability” shall have the meaning provided in such Award Agreement or
Employment Agreement.




--------------------------------------------------------------------------------




“Disqualifying Disposition” means any disposition (including any sale) of Shares
acquired upon the exercise of an Incentive Stock Option made within the period
that ends either (i) two years after the date on which the Participant was
granted the Incentive Stock Option or (ii) one year after the date upon which
the Participant acquired the Shares.
“Effective Date” means the effective date of the mergers contemplated by the
Agreement and Plan of Reorganization, dated as of April 30, 2014, by and among
Quartet Merger Corp., a Delaware corporation, Quartet Holdco Ltd., a
wholly-owned subsidiary of Quartet Merger Corp., Quartet Merger Sub, Ltd., a
wholly-owned subsidiary of Quartet Holdco Ltd., and Pangaea Logistics Solutions
Ltd. (“Pangaea”) and the security holders of Pangaea.
“Eligible Person” means (1) each employee and officer of the Company or of any
of its Affiliates, including each such employee and officer who may also be a
director of the Company or any of its Affiliates, (2) each non-employee director
of the Company or any of its Affiliates, (3) each other natural person who
provides substantial services to the Company or any of its Affiliates as a
consultant or advisor and who is designated as eligible by the Committee, and
(4) each natural person who has been offered employment by the Company or any of
its Affiliates; provided that such prospective employee may not receive any
payment or exercise any right relating to an Award until such person has
commenced employment or service with the Company or its Affiliates; provided
further, however, that (i) with respect to any Award that is intended to qualify
as a “stock right” that does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, the term Affiliate for this purpose
shall include only those corporations or other entities in the unbroken chain of
corporations or other entities beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain, and
(ii) with respect to any Award that is intended to qualify as an Incentive Stock
Option, the term “Affiliate” as used for this purpose shall include only those
entities that qualify as a “subsidiary corporation” with respect to the Company
within the meaning of Code Section 424(f). An employee on an approved leave of
absence may be considered as still in the employ of the Company or any of its
Affiliates for purposes of eligibility for participation in the Plan.
“Employment Agreement” means an employment or other services agreement between a
Participant and the Service Recipient that describes the terms and conditions of
such Participant’s employment or service with the Service Recipient and is
effective as of the date of determination.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, including rules and regulations thereunder and successor
provisions and rules and regulations thereto.
“Expiration Date” means the date upon which the term of an Option or Share
Appreciation Right expires, as determined under Section 5(b) or 8(b) hereof, as
applicable.
“Fair Market Value” means, as of any date when the Shares are listed on Nasdaq
Capital Market or an other national securities exchange, the closing price
reported on the principal national securities exchange on which such Shares are
listed and traded on the date of determination, or if the closing price is not
reported on such date of determination, the closing price on the most recent
date on which such closing price is reported. If the Shares are not listed on a
national securities exchange, the Fair Market Value shall mean the amount
determined by the Board in good faith, and in a manner consistent with Section
409A of the Code, to be the fair market value per Share.




--------------------------------------------------------------------------------




“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
“Incumbent Board” shall have the meaning set forth within the definition of
“Change in Control.”
“Non-Control Transaction” has the meaning set forth within the definition of
“Change in Control.”
“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
“Option” means a conditional right, granted to a Participant under Section 5
hereof, to purchase Shares at a specified price during a specified time period.
“Option Agreement” means a written agreement (including an electronic writing to
the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual Option grant.
“Parent Company” has the meaning set forth within the definition of “Change in
Control.”
“Participant” means an Eligible Person who has been granted an Award under the
Plan, or if applicable, such other Person who holds an Award.
“Performance Award” means an Award granted to a Participant under Section 9
hereof, which Award is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Award shall be designated as a
“Performance Share” or a “Performance Unit” at the time of grant.
“Performance Award Agreement” means a written agreement (including an electronic
writing to the extent permitted by applicable law) between the Company and a
Participant evidencing the terms and conditions of an individual Performance
Award grant.
“Performance Objectives” means the performance objectives established pursuant
to this Plan for Participants who have received Performance Awards.
“Performance Period” means the period designated for the achievement of
Performance Objectives.
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, or other
entity.
“Plan” means this Pangaea Logistics Solutions Ltd. 2014 Stock Incentive Plan, as
amended from time to time.
“Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and an
“outside director” within the meaning of Treasury Regulation 1.162-27(e)(3)
under Section 162(m) of the Code.
“Qualified Performance-Based Award” means an Option, Share Appreciation Right,
or Performance Award that is intended to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.
“Qualifying Committee” has the meaning set forth in Section 3(b) hereof.




--------------------------------------------------------------------------------




“Reorganization” has the meaning set forth within the definition of “Change in
Control.”
“Restricted Share” means a Share granted to a Participant under Section 6 hereof
that is subject to certain restrictions and to a risk of forfeiture.
“Restricted Share Agreement” means a written agreement (including an electronic
writing to the extent permitted by applicable law) between the Company and a
Participant evidencing the terms and conditions of an individual Restricted
Share grant.
“Restricted Share Unit” means a notional unit representing the right to receive
one Share (or the cash value of one Share, if so determined by the Committee) on
a specified settlement date.
“RSU Agreement” means a written agreement (including an electronic writing to
the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Restricted Share
Units.
“SAR Agreement” means a written agreement (including an electronic writing to
the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Share Appreciation
Rights.
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, including rules and regulations thereunder and successor provisions and
rules and regulations thereto.
“Service Recipient” means, with respect to a Participant holding a given Award,
either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.
“Shares” means the Company’s common shares, par value $.0001, and such other
securities as may be substituted for such shares pursuant to Section 11 hereof.
“Share Appreciation Right” means a conditional right to receive an amount equal
to the value of the appreciation in the Shares over a specified period. Except
in the event of extraordinary circumstances, as determined in the sole
discretion of the Committee, or pursuant to Section 11(b) below, Share
Appreciation Rights shall be settled in Shares.
“Surviving Company” has the meaning set forth within the definition of “Change
in Control.”
“Termination” means the termination of a Participant’s employment or service, as
applicable, with the Service Recipient; provided, however, that, if so
determined by the Committee at the time of any change in status in relation to
the Service Recipient (e.g., a Participant ceases to be an employee and begins
providing services as a consultant, or vice versa), such change in status will
not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that any Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Awards




--------------------------------------------------------------------------------




constituting nonqualified deferred compensation subject to Section 409A of the
Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule
applicable to such Award.
3.
Administration.



(a)Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number of Shares subject to, other terms and conditions
of, and all other matters relating to, Awards, (4) prescribe Award Agreements
(which need not be identical for each Participant) and rules and regulations for
the administration of the Plan, (5) construe and interpret the Plan and Award
Agreements and correct defects, supply omissions, and reconcile inconsistencies
therein, (6) suspend the right to exercise Awards during any period that the
Committee deems appropriate to comply with applicable securities laws, and
thereafter extend the exercise period of an Award by an equivalent period of
time, and (7) make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. Any action of
the Committee shall be final, conclusive, and binding on all persons, including,
without limitation, the Company, its Affiliates, Eligible Persons, Participants,
and beneficiaries of Participants. For the avoidance of doubt, the Board shall
have the authority to take all actions under the Plan that the Committee is
permitted to take.


(b)Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to a
Qualified Performance-Based Award or relating to an Award granted or to be
granted to a Participant who is then subject to Section 16 of the Exchange Act
in respect of the Company must be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members (a
“Qualifying Committee”). Any action authorized by such a Qualifying Committee
shall be deemed the action of the Committee for purposes of the Plan. The
express grant of any specific power to the Committee and the taking of any
action by the Committee shall not be construed as limiting any power or
authority of the Committee.


(c)Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan.
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Award granted under the Plan to any Eligible Person who is not an
employee of the Company or any of its Affiliates (including any non-employee
director of the Company or any Affiliate) or to any Eligible Person who is
subject to Section 16 of the Exchange Act must be expressly approved by the
Committee or Qualifying Committee in accordance with subsection (b) above.






--------------------------------------------------------------------------------




(d)Section 409A. All Awards made under the Plan that are intended to be
“deferred compensation” subject to Section 409A of the Code shall be
interpreted, administered and construed to comply with Section 409A, and all
Awards made under the Plan that are intended to be exempt from Section 409A
shall be interpreted, administered and construed to comply with and preserve
such exemption. The Committee shall have full authority to give effect to the
intent of the foregoing sentence. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the Plan
and a provision of any Award or Award Agreement with respect to an Award, the
Plan shall govern. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A
applies to any Award in a manner that results in adverse tax consequences for
the Participant or any of his beneficiaries or transferees.


4.Shares Available Under the Plan.


(a)Number of Shares Available for Delivery. Subject to adjustment as provided in
Section 11 hereof, the total number of Shares reserved and available for
delivery in connection with Awards under the Plan shall equal 1,500,000.
Notwithstanding the foregoing, the number of Shares available for issuance
hereunder shall not be reduced by Shares issued pursuant to Awards issued or
assumed in connection with a merger or acquisition as contemplated by, as
applicable, NASDAQ Listing Rule 5635(c) and IM-5635-1, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711, or other applicable
stock exchange rules, and their respective successor rules and listing exchange
promulgations.


(b)Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double-counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
Shares actually delivered differs from the number of Shares previously counted
in connection with an Award. To the extent that an Award expires or is canceled,
forfeited, settled in cash, or otherwise terminated without a delivery to the
Participant of the full number of Shares to which the Award related, the
undelivered Shares will again be available for grant. Shares withheld in payment
of the exercise price or taxes relating to an Award and Shares equal to the
number surrendered in payment of any exercise price or taxes relating to an
Award shall be deemed to constitute shares not delivered to the Participant and
shall be deemed to again be available for Awards under the Plan.


(c)162(m) Limitation. Notwithstanding anything to the contrary herein, during
any time that the Company is subject to Section 162(m) of the Code, the maximum
number of Shares with respect to which Options, Share Appreciation Rights, and
Performance Awards, in each case to the extent intended to qualify as a
Qualified Performance-Based Award, may be granted to any individual in any one
calendar year shall not exceed 200,000. The maximum value of the aggregate
payment that any individual may receive with respect to a Qualified
Performance-Based Award that is valued in dollars in respect of any annual
Performance Period is $1,000,000, and for any Performance Period in excess of
one (1) year, such amount multiplied by a fraction, the numerator of which is
the number of months in the Performance Period and the denominator of which is
twelve (12). No Qualified Performance-Based Awards may be granted hereunder
following the first (1st) meeting of the Company’s shareholders that occurs in
the fifth (5th) year following the year in which the Company’s shareholders most
recently approved the terms of the Plan for purposes of satisfying the
“qualified performance-based compensation” exemption under Section 162(m)(4)(C)
of the Code.


(d)Incentive Stock Options. All Shares reserved for issuance hereunder may be
issued or transferred upon exercise or settlement of Incentive Stock Options.




--------------------------------------------------------------------------------




(e)Limitation on Awards to Non-Employee Directors. Notwithstanding anything to
the contrary herein, the maximum value of Awards that may be granted to any
non-employee director of the Company in any one calendar year shall not exceed
$150,000 (calculating the value of any Award based in Shares based on the grant
date fair value of such Awards for financial reporting purposes and excluding,
for this purpose, the value of any dividend equivalent payments paid pursuant to
any Award granted in a previous year) (subject to adjustment as provided in
Section 11 hereof).


5.Options.


(a)General. Certain Options granted under the Plan are intended to qualify as
Incentive Stock Options. Options may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate;
provided, however, that Incentive Stock Options may be granted only to Eligible
Persons who are employees of the Company or an Affiliate of the Company. The
provisions of separate Options shall be set forth in separate Option Agreements,
which agreements need not be identical.


(b)Term. The term of each Option shall be set by the Committee at the time of
grant; provided, however, that no Option granted hereunder shall be exercisable
after the expiration of ten (10) years from the date it was granted.


(c)Exercise Price. The exercise price per Share for each Option shall be set by
the Committee at the time of grant; provided, however, that if an Option is
intended to qualify as either (1) a “stock right” that does not provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, (2) a
Qualified Performance-Based Award, or (3) an Incentive Stock Option, then in
each case the applicable exercise price shall not be less than the Fair Market
Value on the date of grant, subject to subsection (g) below in the case of any
Incentive Stock Option.


(d)Payment for Shares. Payment for Shares acquired pursuant to Options granted
hereunder shall be made in full upon exercise of an Option in immediately
available funds in United States dollars or by certified or bank cashier’s
check, or if approved by the Committee (1) by delivery of Shares having a value
equal to the exercise price, (2) by a broker-assisted cashless exercise in
accordance with procedures approved by the Committee, whereby payment of the
Option exercise price or tax withholding obligations may be satisfied, in whole
or in part, with Shares subject to the Option by delivery of an irrevocable
direction to a securities broker (on a form prescribed by the Committee) to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate exercise price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations, or (3) by any other means
approved by the Committee (including, by delivery of a notice of “net exercise”
to the Company, pursuant to which the Participant shall receive the number of
Shares underlying the Option so exercised reduced by the number of Shares equal
to the aggregate exercise price of the Option divided by the Fair Market Value
on the date of exercise). Anything herein to the contrary notwithstanding, if
the Committee determines that any form of payment available hereunder would be
in violation of Section 402 of the Sarbanes-Oxley Act of 2002, such form of
payment shall not be available.


(e)Vesting. Options shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in an Option
Agreement; provided, however, that notwithstanding any such vesting dates, but
in all cases subject to Section 11 below, the Committee may in its sole
discretion accelerate the vesting of any Option at any time and for any reason.
Unless otherwise specifically determined by the Committee, the vesting of an
Option shall occur only while the Participant is employed




--------------------------------------------------------------------------------




by or rendering services to the Service Recipient, and all vesting shall cease
upon a Participant’s Termination for any reason. If an Option is exercisable in
installments, such installments or portions thereof that become exercisable
shall remain exercisable until the Option expires.


(f)Termination of Employment or Service. Except as provided by the Committee in
an Option Agreement or otherwise:


(1)In the event of a Participant’s Termination for any reason other than (i) by
the Service Recipient for Cause, or (ii) by reason of the Participant’s death or
Disability, (A) all vesting with respect to such Participant’s outstanding
Options shall cease, (B) each of such Participant’s outstanding unvested Options
shall expire as of the date of such Termination, and (C) each of such
Participant’s outstanding vested Options shall remain exercisable until the
earlier of the applicable Expiration Date and the date that is ninety (90) days
after the date of such Termination.


(2)In the event of a Participant’s Termination by reason of such Participant’s
death or Disability, (i) all vesting with respect to such Participant’s
outstanding Options shall cease, (ii) each of such Participant’s outstanding
unvested Options shall expire as of the date of such Termination, and (iii) each
of such Participant’s outstanding vested Options shall remain exercisable until
the earlier of the applicable Expiration Date and the date that is twelve (12)
months after the date of such Termination. In the event of a Participant’s
death, such Participant’s Options shall remain exercisable by the person or
persons to whom a Participant’s rights under the Options pass by will or by the
applicable laws of descent and distribution until their expiration, but only to
the extent that the Options were vested by such Participant at the time of such
Termination.


(3)In the event of a Participant’s Termination by the Service Recipient for
Cause, all of such Participant’s outstanding Options (whether or not vested)
shall immediately expire as of the date of such Termination.


(g)Special Provisions Applicable to Incentive Stock Options.


(1)No Incentive Stock Option may be granted to any Eligible Person who, at the
time the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (i) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (ii) cannot be exercised more
than five (5) years after the date it is granted.


(2)To the extent that the aggregate Fair Market Value (determined as of the date
of grant) of Shares for which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and its Affiliates) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.


(3)Each Participant who receives an Incentive Stock Option must agree to notify
the Company in writing immediately after the Participant makes a Disqualifying
Disposition of any Shares acquired pursuant to the exercise of an Incentive
Stock Option.




--------------------------------------------------------------------------------




6.
Restricted Shares.



(a)General. Restricted Shares may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Shares shall be set forth in
separate Restricted Share Agreements, which agreements need not be identical.
Subject to the restrictions set forth in Section 6(b), and except as otherwise
set forth in the applicable Restricted Share Agreement, the Participant shall
generally have the rights and privileges of a shareholder as to such Restricted
Shares, including the right to vote such Restricted Shares. Unless otherwise set
forth in a Participant’s Restricted Shares Agreement, cash dividends and stock
dividends, if any, with respect to the Restricted Shares shall be withheld by
the Company for the Participant’s account, and shall be subject to forfeiture to
the same degree as the Restricted Shares to which such dividends relate. Except
as otherwise determined by the Committee, no interest will accrue or be paid on
the amount of any cash dividends withheld.


(b)Vesting and Restrictions on Transfer. Restricted Shares shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Share Agreement; provided, however, that notwithstanding any such
vesting dates, but in all cases subject to Section 11 below, the Committee may
in its sole discretion accelerate the vesting of any Award of Restricted Shares
at any time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of an Award of Restricted Shares shall occur only while
the Participant is employed by or rendering services to the Service Recipient,
and all vesting shall cease upon a Participant’s Termination for any reason. In
addition to any other restrictions set forth in a Participant’s Restricted Share
Agreement, until such time as the Restricted Shares has vested pursuant to the
terms of the Restricted Share Agreement, the Participant shall not be permitted
to sell, transfer, pledge, or otherwise encumber the Restricted Shares.


(c)Termination of Employment or Service. Except as provided by the Committee in
a Restricted Share Agreement, Employment Agreement or otherwise, in the event of
a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Shares have vested, all vesting with respect to such
Participant’s Restricted Shares shall cease and all of Participant’s unvested
Restricted Shares shall be immediately forfeited to the Company by the
Participant for no consideration as of the date of such Termination.


7.Restricted Share Units.


(a)General. Restricted Share Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Share Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.


(b)Vesting. Restricted Share Units shall vest in such manner, on such date or
dates, or upon the achievement of performance or other conditions, in each case
as may be determined by the Committee and set forth in an RSU Agreement;
provided, however, that notwithstanding any such vesting dates, but in all cases
subject to Section 11 below, the Committee may in its sole discretion accelerate
the vesting of any Restricted Share Unit at any time and for any reason. Unless
otherwise specifically determined by the Committee, the vesting of a Restricted
Share Unit shall occur only while the Participant is employed by or rendering
services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason.




--------------------------------------------------------------------------------




(c)Settlement. Restricted Share Units shall be settled in Shares, cash, or
property, as determined by the Committee, in its sole discretion, on the date or
dates determined by the Committee and set forth in an RSU Agreement. Unless
otherwise set forth in a Participant’s RSU Agreement, a Participant shall not be
entitled to dividends, if any, with respect to Restricted Share Units prior to
the actual delivery of Shares.


(d)Termination of Employment or Service. Except as provided by the Committee in
an RSU Agreement, Employment Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Share Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Share Units shall cease, (2) each of
such Participant’s outstanding unvested Restricted Share Units shall be
immediately forfeited for no consideration as of the date of such Termination,
and (3) any shares remaining undelivered with respect to vested Restricted Share
Units then held by such Participant shall be delivered on the delivery date or
dates specified in the RSU Agreement.


8.Share Appreciation Rights.


(a)General. Share Appreciation Rights may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Share Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical.


(b)Term. The term of each Share Appreciation Right shall be set by the Committee
at the time of grant; provided, however, that no Share Appreciation Right
granted hereunder shall be exercisable after the expiration of ten (10) years
from the date it was granted.


(c)Base Price. The base price per Share for each Share Appreciation Right shall
be set by the Committee at the time of grant; provided, however, that if a Share
Appreciation Right is intended to qualify as either (1) a “stock right” that
does not provide for a “deferral of compensation” within the meaning of Section
409A of the Code or (2) a Qualified Performance-Based Award, then in each case
the applicable base price shall not be less than the Fair Market Value on the
date of grant.


(d)Vesting. Share Appreciation Rights shall vest and become exercisable in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a SAR Agreement; provided, however, that notwithstanding any such vesting dates,
but in all cases subject to Section 11 below, the Committee may in its sole
discretion accelerate the vesting of any Share Appreciation Right at any time
and for any reason. Unless otherwise specifically determined by the Committee is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason. If a Share
Appreciation Right is exercisable in installments, such installments or portions
thereof that become exercisable shall remain exercisable until the Share
Appreciation Right expires.


(e)Payment upon Exercise. Payment upon exercise of a Share Appreciation Right
may be made in cash, Shares, or property as specified in the SAR Agreement or
determined by the Committee, in each case having a value in respect of each
Shares underlying the portion of the Share Appreciation Right so exercised,
equal to the difference between the base price of such Share Appreciation Right
and the Fair Market Value of one (1) Share on the exercise date. For purposes of
clarity, each Share to be issued in settlement of a Share Appreciation Right is
deemed to have a value equal to the Fair Market Value of one (1) Share on the
exercise date. In no event shall fractional shares be issuable upon the




--------------------------------------------------------------------------------




exercise of a Share Appreciation Right, and in the event that fractional shares
would otherwise be issuable, the number of shares issuable will be rounded down
to the next lower whole number of shares, and the Participant will be entitled
to receive a cash payment equal to the value of such fractional share.


(f)Termination of Employment or Service. Except as provided by the Committee in
a SAR Agreement, Employment Agreement or otherwise:


(4)In the event of a Participant’s Termination for any reason other than (i) by
the Service Recipient for Cause, or (ii) by reason of the Participant’s death or
Disability, (A) all vesting with respect to such Participant’s outstanding Share
Appreciation Rights shall cease, (B) each of such Participant’s outstanding
unvested Share Appreciation Rights shall expire as of the date of such
Termination, and (C) each of such Participant’s outstanding vested Share
Appreciation Rights shall remain exercisable until the earlier of the applicable
Expiration Date and the date that is ninety (90) days after the date of such
Termination.


(5)In the event of a Participant’s Termination by reason of such Participant’s
death or Disability, (i) all vesting with respect to such Participant’s
outstanding Share Appreciation Rights shall cease, (ii) each of such
Participant’s outstanding unvested Share Appreciation Rights shall expire as of
the date of such Termination, and (iii) each of such Participant’s outstanding
vested Share Appreciation Rights shall remain exercisable until the earlier of
the applicable Expiration Date and the date that is twelve (12) months after the
date of such Termination. In the event of a Participant’s death, such
Participant’s Share Appreciation Rights shall remain exercisable by the person
or persons to whom a Participant’s rights under the Share Appreciation Rights
pass by will or by the applicable laws of descent and distribution until their
expiration, but only to the extent that the Share Appreciation Rights were
vested by such Participant at the time of such Termination.


(6)In the event of a Participant’s Termination by the Service Recipient for
Cause, all of such Participant’s outstanding Share Appreciation Rights (whether
or not vested) shall immediately expire as of the date of such Termination.


9.
Performance Awards.



(a)General. Performance Awards may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Performance Awards, including the determination of
the Committee with respect to the form of payout of Performance Awards, shall be
set forth in separate Performance Award Agreements, which agreements need not be
identical.


(b)Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of the Shares on the date of grant. In addition to any other
non-performance terms included in the Performance Award Agreement, the Committee
shall set the applicable Performance Objectives in its discretion, which
objectives, depending on the extent to which they are met, will determine the
value and number of Performance Units or Performance Shares, as the case may be,
that will be paid out to the Participant. With respect to Qualified
Performance-Based Awards, the Committee shall establish the applicable
Performance Objectives in writing not later than ninety (90) days after the
commencement of the Performance Period or, if earlier, the date as of which
twenty-five percent (25%) of the Performance Period has elapsed.




--------------------------------------------------------------------------------




(c)Earning of Performance Units and Performance Shares. Upon the expiration of
the applicable Performance Period or other non-performance-based vesting period,
if longer, the holder of Performance Units or Performance Shares, as the case
may be, shall be entitled to receive payout on the value and number of the
applicable Performance Units or Performance Shares earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding Performance Objectives have been achieved and any other
non-performance-based terms met. No payment shall be made with respect to a
Qualified Performance-Based Award prior to certification by the Committee that
the Performance Objectives have been attained.


(d)Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as evidenced in the Performance Award Agreement.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Units and Performance Shares in the form of cash, Shares, or
other Awards (or in a combination thereof) equal to the value of the earned
Performance Units or Performance Shares, as the case may be, at the close of the
applicable Performance Period, or as soon as practicable after the end of the
Performance Period. Any cash, Shares, or other Awards issued in connection with
a Performance Award may be issued subject to any restrictions deemed appropriate
by the Committee.


(e)Termination of Employment or Service. Except as provided by the Committee in
a Performance Award Agreement, Employment Agreement or otherwise, if, prior to
the time that the applicable Performance Period has expired, a Participant
undergoes a Termination for any reason, all of such Participant’s Performance
Awards shall be immediately forfeited by the Participant to the Company for no
consideration.


(f)Performance Objectives.


(1)Each Performance Award shall specify the Performance Objectives that must be
achieved before such Award shall become earned. The Company may also specify a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.


(2)Performance Objectives may be described in terms of Company-wide objectives
or objectives that are related to the performance of an individual Participant,
the specific Service Recipient, or a division, department, or function within
the Company or the Service Recipient. Performance Objectives may be measured on
an absolute or relative basis. Relative performance may be measured by
comparison to a group of peer companies or to a financial market index. With
respect to Qualified Performance-Based Awards, Performance Objectives shall be
limited to specified levels of or increases in one or more of the following:
(i) earnings, including net earnings, total earnings, operating earnings,
earnings growth, operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items or book value per share (which may exclude nonrecurring items);
(ii) pre-tax income or after-tax income; (iii) earnings per share (basic or
diluted); (iv) operating profit; (v) revenue, revenue growth, or rate of revenue
growth; (vi) return on assets (gross or net), return on investment, return on
capital, return on equity, financial return ratios, or internal rates of return;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) share price
appreciation; (x) cash flow (including, but not limited to, operating cash flow
and free cash flow), cash flow




--------------------------------------------------------------------------------




return on investment (discounted or otherwise), net cash provided by operations
or cash flow in excess of cost of capital, working capital turnover;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) balance sheet measurements (including, but
not limited to, receivable turnover); (xiv) cumulative earnings per share
growth; (xv) operating margin, profit margin, or gross margin; (xvi) share price
or total shareholder return; (xvii) cost or expense targets, reductions and
savings, productivity and efficiencies; (xviii) sales or sales growth;
(xix) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, market share, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures, and similar
transactions, and budget comparisons; and (xx) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, the formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions.     NTD:
Performance objectives to be reviewed by client.


(3)Each of the Committee and the Board may, in its independent judgment, adjust
Performance Objectives and the related minimum acceptable level of achievement
if events or transactions have occurred after the applicable date of grant of a
Performance Award that are unrelated to the performance of the Company or
Participant and result in a distortion of the Performance Objectives or the
related minimum acceptable level of achievement.  In the event of any conflict
between the Committee’s adjustment and the Board’s adjustment, the Board’s
adjustments shall control. Potential transactions or events giving rise to
adjustment include, but are not limited to, (i) restructurings, discontinued
operations, extraordinary items or events, and other unusual or nonrecurring
charges; (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management; and
(iii) a change in tax law or accounting standards required by generally accepted
accounting principles. Notwithstanding the foregoing, except as otherwise
determined by the Committee, no adjustment shall be made if the effect would be
to cause a Qualified Performance-Based Award to fail to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. In addition, with respect to Qualified Performance-Based Awards, the
Committee may, in its discretion, reduce or eliminate the amount payable to any
Participant pursuant thereto, in each case based upon such factors as the
Committee may deem relevant, but shall not increase the amount payable to any
Participant pursuant thereto for any Performance Period.


10.Other Share-Based or Cash-Based Awards.


The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other equity-based or cash-based Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based upon or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee may also grant Shares as
a bonus (whether or not subject to any vesting requirements or other
restrictions on transfer) and may grant other awards in lieu of obligations of
the Company or an Affiliate to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
shall be determined by the Committee. The terms and conditions applicable to
such Awards shall be determined by the Committee and evidenced by Award
Agreements, which agreements need not be identical.
11.
Adjustment for Recapitalization, Merger, etc.





--------------------------------------------------------------------------------




(a)Capitalization Adjustments. The aggregate number of Shares that may be
granted or purchased pursuant to Awards (as set forth in Section 4 hereof), the
numerical share limits in Section 4, the number of Shares covered by each
outstanding Award, and the price per Share underlying each such Award shall be
equitably and proportionally adjusted or substituted, as determined by the
Committee, as to the number, price, or kind of a Share or other consideration
subject to such Awards (1) in the event of changes in the outstanding Shares or
in the capital structure of the Company by reason of stock dividends,
extraordinary cash dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, amalgamations, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the date of grant of any such Award (including any Corporate Event); (2)
in connection with any extraordinary dividend declared and paid in respect of
Shares, whether payable in the form of cash, stock, or any other form of
consideration; or (3) in the event of any change in applicable laws or
circumstances that results in or could result in, in either case, as determined
by the Committee in its sole discretion, any substantial dilution or enlargement
of the rights intended to be granted to, or available for, Participants in the
Plan.


(b)Corporate Events. Notwithstanding the foregoing, except as provided by the
Committee in an Award Agreement or otherwise, in connection with (i) a merger,
amalgamation, or consolidation involving the Company in which the Company is not
the surviving corporation, (ii) a merger, amalgamation, or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of Shares receive securities of another corporation or other property or
cash, (iii) a Change in Control, or (iv) the reorganization, dissolution or
liquidation of the Company (each, a “Corporate Event”), the Committee may, in
its discretion, provide for any one or more of the following:


1.The assumption or substitution of any or all Awards in connection with such
Corporate Event, in which case the Awards shall be subject to the adjustment set
forth in subsection (a) above, and to the extent that such Awards are
Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria, such Performance
Objectives or similar performance criteria shall be adjusted appropriately to
reflect the Corporate Event;


2.The acceleration of vesting of any or all Awards, subject to the consummation
of such Corporate Event, with any Performance Awards or other Awards that vest
subject to the achievement of Performance Objectives or similar performance
criteria deemed earned (i) based on actual performance through the date of the
Corporate Event, or (ii) at the target level (or if no target is specified, the
maximum level), in the event actual performance cannot be measured through the
date of the Corporate Event, in each case, with respect to all unexpired
Performance Periods;


3.The cancellation of any or all Awards (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation based upon the per-share consideration being paid for
the Shares in connection with such Corporate Event, less, in the case of
Options, Share Appreciation Rights, and other Awards subject to exercise, the
applicable exercise or base price; provided, however, that holders of Options,
Share Appreciation Rights, and other Awards subject to exercise shall be
entitled to consideration in respect of cancellation of such Awards only if the
per-share consideration less the applicable exercise or base price is greater
than zero dollars ($0), and to the extent that the per-share consideration is
less than or equal to the applicable exercise or base price, such Awards shall
be canceled for no consideration; and




--------------------------------------------------------------------------------




4.The replacement of any or all Awards (other than Awards that are intended to
qualify as “stock rights” that do not provide for a “deferral of compensation”
within the meaning of Section 409A of the Code) with a cash incentive program
that preserves the value of the Awards so replaced (determined as of the
consummation of the Corporate Event), with subsequent payment of cash incentives
subject to the same vesting conditions as applicable to the Awards so replaced
and payment to be made within thirty (30) days of the applicable vesting date.


Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or a
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of Shares covered by the
Award at such time (less any applicable exercise or base price). In addition, in
connection with any Corporate Event, prior to any payment or adjustment
contemplated under this subsection (b), the Committee may require a Participant
to (A) represent and warrant as to the unencumbered title to his Awards, (B)
bear such Participant’s pro-rata share of any post-closing indemnity
obligations, and be subject to the same post-closing purchase price adjustments,
escrow terms, offset rights, holdback terms, and similar conditions as the other
holders of Shares, and (C) deliver customary transfer documentation as
reasonably determined by the Committee.
(c)Fractional Shares. Any adjustment provided under this Section 11 may, in the
Committee’s discretion, provide for the elimination of any fractional share that
might otherwise become subject to an Award.


12.Use of Proceeds.


The proceeds received from the sale of Shares pursuant to the Plan shall be used
for general corporate purposes.
13.
Rights and Privileges as a Shareholder.



Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of Share ownership in respect of Shares
that are subject to Awards hereunder until such shares have been issued to that
person.
14.
Transferability of Awards.



Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee.
15.
Employment or Service Rights.



No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.




--------------------------------------------------------------------------------




16.
Compliance with Laws.



The obligation of the Company to deliver Shares upon vesting, exercise, or
settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Shares pursuant to an Award
unless such shares have been properly registered for sale with the Securities
and Exchange Commission pursuant to the Securities Act or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale or resale under the Securities Act any of the Shares to be offered or sold
under the Plan or any Shares to be issued upon exercise or settlement of Awards.
If the Shares offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act, the Company
may restrict the transfer of such shares and may legend the Share certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
17.
Withholding Obligations.



As a condition to the vesting, exercise, or settlement of any Award (or upon the
making of an election under Section 83(b) of the Code), the Committee may
require that a Participant satisfy, through deduction or withholding from any
payment of any kind otherwise due to the Participant, or through such other
arrangements as are satisfactory to the Committee, the minimum amount of all
federal, state, and local income and other taxes of any kind required or
permitted to be withheld in connection with such vesting, exercise, or
settlement (or election). The Committee, in its discretion, may permit Shares to
be used to satisfy tax withholding requirements, and such shares shall be valued
at their Fair Market Value as of the vesting, exercise, or settlement date of
the Award, as applicable; provided, however, that the aggregate Fair Market
Value of the number of Shares that may be used to satisfy tax withholding
requirements may not exceed the minimum statutorily required withholding amount
with respect to such Award.
18.
Amendment of the Plan or Awards.



(a)Amendment of Plan. The Board or the Committee may amend the Plan at any time
and from time to time.


(b)Amendment of Awards. The Board or the Committee may amend the terms of any
one or more Awards at any time and from time to time.


(c)Shareholder Approval; No Material Impairment. Notwithstanding anything herein
to the contrary, no amendment to the Plan or any Award shall be effective
without shareholder approval to the extent that such approval is required
pursuant to applicable law or the applicable rules of each national securities
exchange on which the Shares are listed. No amendment to the Plan or any Award
shall materially impair a Participant’s rights under any Award unless the
Participant consents in writing (it being understood that no action taken by the
Board or the Committee that is expressly permitted under the Plan, including,
without limitation, any actions described in Section 11 hereof, shall constitute
an amendment to the Plan or an Award for such purpose). Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without an
affected Participant’s consent, the Board or the Committee may amend the terms
of the Plan or any one or more Awards from time to time as necessary to




--------------------------------------------------------------------------------




bring such Awards into compliance with applicable law, including, without
limitation, Section 409A of the Code.


(d)No Repricing of Awards Without Shareholder Approval. Notwithstanding
subsection (a) or (b) above, or any other provision of the Plan, the repricing
of Awards shall not be permitted without shareholder approval. For this purpose,
a “repricing” means any of the following (or any other action that has the same
effect as any of the following): (1) changing the terms of an Award to lower its
exercise or base price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 11(a)), (2) any other action
that is treated as a repricing under generally accepted accounting principles,
and (3) repurchasing for cash or canceling an Award in exchange for another
Award at a time when its exercise or base price is greater than the Fair Market
Value of the underlying Shares, unless the cancellation and exchange occurs in
connection with an event set forth in Section 11(b).


19.Termination or Suspension of the Plan.


The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the Effective Date. No Awards may be granted under the Plan while
the Plan is suspended or after it is terminated; provided, however, that
following any suspension or termination of the Plan, the Plan shall remain in
effect for the purpose of governing all Awards then outstanding hereunder until
such time as all Awards under the Plan have been terminated, forfeited, or
otherwise canceled, or earned, exercised, settled, or otherwise paid out, in
accordance with their terms.
20.
Effective Date of the Plan.



The Plan is effective as of the Effective Date, subject to shareholder approval.
21.
Miscellaneous.



(a)Certificates. Shares acquired pursuant to Awards granted under the Plan may
be evidenced in such a manner as the Committee shall determine. If certificates
representing Shares are registered in the name of the Participant, the Committee
may require that (1) such certificates bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Shares, (2) the
Company retain physical possession of the certificates, and (3) the Participant
deliver a stock power to the Company, endorsed in blank, relating to the Shares.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that the Shares shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.


(b)Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board (or a committee or subcommittee of the Board) and,
in each case, as may be amended from time to time. No such policy adoption or
amendment shall in any event require the prior consent of any Participant.


(c)Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the




--------------------------------------------------------------------------------




Company and its Affiliates may hold certain personal information about a
Participant, including, but not limited to, the Participant’s name, home
address, telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, job title(s), information
regarding any securities of the Company or any of its Affiliates, and details of
all Awards (the “Data”). In addition to transferring the Data amongst themselves
as necessary for the purpose of implementation, administration, and management
of the Plan and Awards and the Participant’s participation in the Plan, the
Company and its Affiliates may each transfer the Data to any third parties
assisting the Company in the implementation, administration, and management of
the Plan and Awards and the Participant’s participation in the Plan. Recipients
of the Data may be located in the Participant’s country or elsewhere, and the
Participant’s country and any given recipient’s country may have different data
privacy laws and protections. By accepting an Award, each Participant authorizes
such recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or the Participant may elect to deposit any Shares. The Data related to
a Participant will be held only as long as is necessary to implement,
administer, and manage the Plan and Awards and the Participant’s participation
in the Plan. A Participant may, at any time, view the Data held by the Company
with respect to such Participant, request additional information about the
storage and processing of the Data with respect to such Participant, recommend
any necessary corrections to the Data with respect to the Participant, or refuse
or withdraw the consents herein in writing, in any case without cost, by
contacting his local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.


(d)Participants Outside of the United States. The Committee may modify the terms
of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non-United States tax laws and other restrictions
applicable as a result of the Participant’s residence, employment, or providing
services abroad, shall be comparable to the value of such Award to a Participant
who is a resident, or is primarily employed or providing services, in the United
States. An Award may be modified under this Section 21(d) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are non-United States nationals or are primarily employed
or providing services outside the United States.


(e)No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his behalf in
his capacity as a member of the Committee or for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer, or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against all costs and expenses (including counsel
fees) and liabilities (including sums paid in settlement of




--------------------------------------------------------------------------------




a claim) arising out of any act or omission to act in connection with the Plan,
unless arising out of such person’s own fraud or willful misconduct; provided,
however, that approval of the Board shall be required for the payment of any
amount in settlement of a claim against any such person. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate or articles
of incorporation or byelaws, each as may be amended from time to time, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.


(f)Payments Following Accidents or Illness. If the Committee shall find that any
person to whom any amount is payable under the Plan is unable to care for his
affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.


(g)Governing Law. The Plan shall be governed by and construed in accordance with
the internal laws of Bermuda without reference to the principles of conflicts of
laws thereof.


(h)Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.


(i)Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.


(j)Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.




